Maxwell, J.
Appellant urges a reversal of the judgment in this ease, upon the ground that the verdict upon which the judgment was rendered was manifestly against the weight of the evidence.
A review of the testimony here would accomplish no good purpose. .
We cannot say that the verdict of the jury is not supported by the evidence, nor that it is manifestly against the weight of the evidence.
This case has been tried twice; once before a justice of the peace, and once in the county court, both trials resulting adversely to appellant.
The motion for a. new trial, based upon the ground urged here, was argued .to the county court and denied.
The courts below saw and heard the witnesses.
If there was a doubt as to where the weight of the evidence was, .the fact that two.trials resulted in judgments against appellant, would be very persuasive, if not controlling, in arriving at a conclusion upon this point. However, a thoroughly settled rule of the appellate courts of this state, as to the conclusiveness of the verdict of the jury upon disputed facts where the evidence is contradictory, and where there is evidence to support the verdict, is decisive of this point against appellant.
The only other question presented goes to the instruction given by the court to the jury, that not less than five of their number agreeing thereto might return a verdict, each member of the jury so agreeing, signing the verdict. The trial was to a jury of six, which returned a unanimous verdict.
This court has ruled adversely to appellant upon *238this proposition, in Adams Express Co. v. Aldridge, ante, 74. See, also, First National Bank v. Foster, 9 Wyo. 157, 63 Pac. 1056.
The judgment must he affirmed.

Affirmed.